Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites wherein the plant-based protein is derived from soybean, bean(including broad bean, kidney bean…). It is unclear if the species listed in the parentheses are required or if they are merely listed as examples. 
Claims 21,24,25,28, and 29 all contains similar limitations and require appropriate correction. 
The previous 112 rejection over claim 14 is withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16,20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajami(US 2017/0105438).
	Regarding claims 14-16,22,23,26,27,30,31 Ajami teaches a method for providing desired color characteristics to a plant-based protein product such as a burger patty comprising treatment of the plant-based protein product with a composition comprising pomegranate extract and beet extract in order to provide a red hue to the uncooked product(paragraphs 36,38,99 and 111). Ajami further teaches that the composition provides browning agents which upon heat change the color of the composition to a gray-brown hue in order to mimic the color of a cooked beef burger(claim 62, paragraphs 38 and  152).
	Ajami in silent on the concentration pomegranate extract and the amount of betalains in the beet extract. However, it would have been obvious to adjust the amount of pomegranate extract and beet extract depending on the intensity of the red color desired, since these extracts are known to produce a red color. 
	Regarding claims 20,24,28, Ajami teaches that the plant-based protein product is derived from pea(paragraph 106). 
	Regarding claim 21,25,29, Ajami teaches that the plant-based protein product is derived from carrot, lentils, wheat, millet, quinoa flour, and oat flour(paragraphs 108 and  261). 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajami(US 2017/0105438)in view of Boer(Encapsulation of colorants by natural polymers for food applications).
Regarding claims 17-19, Ajami does not specifically teach that the pomegranate extract is encapsulated. However, Boer teaches that encapsulation of natural colorants in natural polymers helps to provide stability to the colorants that are often sensitive to the environment(p.1). It would have been obvious to encapsulate the pomegranate seed extract of Ajami in order to stabilize the color and prevent degradation as taught in Ajami.


Response to Amendment
The declaration under 37 CFR 1.132 filed 6/29/2022 is insufficient to overcome the rejection of claims 14-31 in view of newly applied Ajami. 
First, the results are not commensurate in scope with the claims. Specifically, the applicant does not describe what is encompassed by the Kalsec samples and how they are different than a conventional green tea extract or pomegranate extract. It is noted that the instant claims only recite that the color composition comprises green tea extract and/or pomegranate extract and do not recite any other limitations that would make the extracts unique. 
Second, the color change as shown in the declaration is not unexpected based on the newly applied Ajami reference. Ajami teaches that the composition provides browning agents which upon heat change the color of the composition to a gray-brown hue in order to mimic the color of a cooked beef burger(claim 62, paragraph 152). Therefore, the plant-based protein product of Ajami would have the claimed color change upon heating. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 14-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791